                                                                         SO ORDERED.


                                                                         Dated: November 28, 2018



 1

 2
                                                                         Daniel P. Collins, Bankruptcy Judge
 3                                                                       _________________________________

 4

 5

 6

 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                         DISTRICT OF ARIZONA
 9
      In re:                                           Chapter 7
10
      SHERRY LEE ANNE RAYMOND,                         Case No: 2:17-bk-12195-DPC
11

12                     Debtor.                         ORDER GRANTING MOTION TO
                                                       WITHDRAW AS DEBTOR’S COUNSEL
13
         The Court having considered the Motion to Withdraw as Counsel filed by Debtor’s current
14
      counsel Kenneth L. Neeley of Neeley Law Firm (the “Withdrawing Attorneys”), and for good
15
      cause appearing,
16
         IT IS ORDERED,
17
         A. Granting the Withdrawing Attorney’s Motion to Withdraw as Counsel, effective as of the
18
               date of this order;
19
         B. Subsequent pleadings and other filings in this matter shall be sent to the Debtor at:
20
                                            Sherry Lee Anne Raymond
21                                          19212 N. 17th Ave
22
                                            Phoenix, AZ 85027
                                            Tel: (480) 797-5386
23
         C. The Withdrawing Attorneys shall promptly give notice of this order to all interested
24
               parties pursuant to Local Rule 9010-1(c); and
25
         D. The Clerk shall reflect the withdrawal on the docket.
26
                                       DATED AND SIGNED ABOVE
27

28




     Case 2:17-bk-12195-DPC           Doc 27 Filed 11/28/18 Entered 11/29/18 09:14:13               Desc
                                       Main Document    Page 1 of 1
